Case 3:21-cv-03009-RAL Document 59 Filed 07/14/21 Page 1 of 1 PageID #: 1058


                             United States District Court
                                  District of South Dakota
                                         Office of the Clerk

 Central/Northern Division                 Southern Division                   Western Division
 P.O. Box 7147                             400 South Phillips,                 515 Ninth Street,
 Pierre, SD 57501                          Room 128                            Room 302
                                           Sioux Falls, SD 57104               Rapid City, SD 57701

Matthew W. Thelen                                                                         Telephone
Clerk of Court                                                                        (605) 330-6600

                                           July 14, 2021

                TRANSMITTAL OF NOTICE OF APPEAL IN A CIVIL CASE


 1.    Short Caption & Case No.:                       3:21-cv-3009; USA v. Haaland et al

 2.    Date Notice of Appeal filed:                    07/13/2021; Doc. 58

 3.    Have other appeals been filed in this           No
       case? If so, Appeal No.:

 4.    Court Reporter:                                 n/a

 5.    Fee Status:

                    ☒ Paid ☐ Not Paid ☐ IFP granted ☐ IFP Pending

 NOTE: If this is a prisoner civil appeal, do not transmit the appeal until the filing fee has been
 paid or the district court rules on IFP. Otherwise, the Eighth Circuit will issue a limited
 remand.

 6.   Are there any other pending motions?             No

      If yes, list pending motions and
      document numbers:

 7.   If this is a §2255 or §2254 appeal, has          n/a
      there been a ruling on COA?

 NOTE: Do not transmit the appeal until the district court rules on the COA or the Eighth
 Circuit will issue a limited remand

 8.   Additional comments:                             None



                                                               Office of the Clerk
